In the Missouri Court of Appeals
                             Eastern District
                                          DIVISION ONE

STATE OF MISSOURI,                           )      No. ED102991
                                             )
       Respondent,                           )      Appeal from the Circuit Court
                                             )      of St. Louis County
vs.                                          )
                                             )      Hon. Thea A. Sherry
EDWARD V. LAWRENCE,                          )
                                             )      Filed:
       Appellant.                            )      November 24, 2015

       Edward Lawrence was convicted of a double homicide in 1984 and sentenced to life

imprisonment without parole for capital murder and to a consecutive term of life imprisonment

for first-degree murder. Our court affirmed his conviction and sentence in State v. Lawrence,

700 S.W.2d 111 (Mo. App. E.D. 1985), denied him post-conviction relief in Lawrence v. State,

750 S.W.2d 505 (Mo. App. E.D. 1988), affirmed the denial of his first motion for a nunc pro

tunc order in State v. Lawrence, 33 S.W.3d 587 (Mo. App. E.D. 2000) and dismissed his

untimely appeal from the denial of his second motion for a nunc pro tunc order in State v.

Lawrence, 139 S.W.3d 573 (Mo. App. E.D. 2004). He now appeals from the denial of a motion

he filed to set aside the judgment under Rule 29.12(b) for manifest injustice relating to alleged

discovery violations at his 1984 trial.

       Rule 29.12(b) does not provide an independent basis under which a person convicted of a

crime can subsequently challenge his conviction or sentence. See Vernor v. State, 30 S.W.3d
196, 197 (Mo. App. E.D. 2000) and progeny. Without an independent basis for Lawrence’s
motion, there is not an appealable judgment. See State v. McGee, 417 S.W.3d 260, 261 (Mo.

App. E.D. 2013). Therefore, we must dismiss the appeal. See id.

       The appeal is dismissed.




                                           ROBERT G. DOWD, JR., Presiding Judge


Mary K. Hoff, J. and
Roy L. Richter, J., concur.




                                              2